Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, Indiana 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 MaryJo.Ardington@LFG.com VIA Email & EDGAR May 29, 2013 Alberto H. Zapata Senior Counsel Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re:Lincoln National Variable Annuity Account L The Lincoln National Life Insurance Company Initial Registration Statements on Form N-4 Filing Nos.: 333-187072, 333-187071, 333-187070, 333-187069 Dear Mr. Zapata: This letter is in response to your comments provided to me on May 28, 2013.Attached is the prospectus from Filing No. 333-187072 which has been blacklined to the previously filed version.Identical changes were made to the other three filings. 1. Cover page: 2nd sentence:The word “primarily” was removed since the prospectus will only be used with qualified retirement plans. 2. Cover page and page 11: The word “contracts” was changed to “contract” throughout the prospectus, where applicable, so that the references are consistent. 3. Page 18:Surrenders and Withdrawals:The disclosure relating to 403(b) distributions was revised. If you have further questions, please call me at 260-455-3917. Sincerely, /s/Mary Jo Ardington Mary Jo Ardington Associate General Counsel
